Sherwin, J.
The plaintiffs hold the- legal title to the land in question, based on a judicial sale, which is conceded to be regular and valid. The judgment on which the defendants rely is, in our opinion, supported by no consideration. It was, in effect, a voluntary confession of judgment, and on an indebtedness which did not in fact exist, made for the sole and only purpose of hindering and delaying the creditors of the senior Goodmans, among whom were the plaintiff’s grantors; for, though their notes had not then been put into a judgment, they were nevertheless creditors at the time the fraudulent judgment was entered. Freeman, Executions, section 137a. The assignment of the judgment is confessedly without consideration, and is abundantly proven to be for the purpose of carrying out the original fraudulent scheme. The transaction, from the beginning to the end, was fraudulent in fact, and void. Wilson v. Horr, 15 Iowa, 489. The solvency or insolvency of the Goodmans at the time in question does not appear to be controlling, for it is almost beyond question that they were attempting to defeat the collection of obligations against them then existing; but, if this were a controlling question, the record shows that, with the mortgage in question in force, they were indebted to the full value of all the property they owned; and, further, under the facts in this case, the plaintiffs are not required to plead insolvency, for they are only seeking to protect the title which they have obtained through proper legal channels. Rounds v. Green, 29 Minn. 139 (12 N. W. Rep. 454; Rhead v. Hounson, 46 Mich. 243 (9 N. W. Rep. 267. And the burden is on the defendants to prove the validity of the judgment. Lombard v. Grant, 66 Iowa, 243. Any party whose rights are affected by a^ void judgment may show its invalidity in any action in which it is brought *533in question. Bixby v. Adams County, 49 Iowa, 507; Bump, Fraudulent conveyance, 587. Tbe case at bar is in many respects like tlie case of Greeley v. Sample, 22 Iowa, 338; but here the defendants rely only on tbe judgment, and make no claim under an indebtedness existing before the rendition thereof. There is,no evidence tending to show that the land was sold to the plaintiff’s grantors subject to the judgment of foreclosure. In fact, it appears not to have been so sold; and, under such circumstances, the judgment may be attacked. Bump, Fraudulent Conveyance, (4th Ed.) sections 471-473; Ramsdell v. Power Co., 84 Iowa, 484. The title to the land should be, and is, quieted in the plaintiffs. — Reversed.